Citation Nr: 1818099	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, claimed as tendonitis and carpal tunnel syndrome.  

2.  Entitlement to service connection for residuals of a hysterectomy.  

3.  Entitlement to service connection for hair growth on the chin.  

4.  Entitlement to service connection for hair loss/balding.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 and March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2015, the Board remanded the case to the RO for additional development.  Before the case was returned to the Board, a November 2015 rating decision, granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder; thus, one of the five issues originally on appeal is no longer so.  In December 2016, the Board remanded the case to the RO for further development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in December 2016, in part to obtain VA examinations and medical opinions addressing the nature and etiology of the claimed disabilities.  Regarding the claim pertaining to residuals of a hysterectomy, a medical opinion was obtained in March 2017.  Once again, a VA examiner has provided an opinion that employed an incorrect evidentiary standard of proof.  This particular matter requires the application of the "clear and unmistakable" evidence standard (i.e., obvious or manifest, or indisputable), and not an equipoise evidence standard (i.e., a 50 percent or higher probability).  

Regarding the claim pertaining to hair loss/balding and hair growth on the chin, it is dependent in part on the outcome of the hysterectomy claim (the Veteran testified at a hearing that she did not have hair growth on the chin until after her hysterectomy in 2009, whereupon the hair on her head also started falling out and Rogaine for women was prescribed).  Further, the VA opinion of November 2017 that addressed the etiology of the Veteran's diagnosed conditions, to include focal alopecia areata and hirsutism, is inadequate for not having appeared to consider the Veteran's lay evidence of symptoms during and since service.  Rather, the examiner's rationale relied in part on the absence of medical documentation, noting there was "insufficient medical records in the Veteran's [claims file]."  

Regarding the bilateral wrist claim, the VA opinion of November 2017 that addressed the etiology of the Veteran's diagnosed bilateral wrist tendinitis and bilateral carpal tunnel syndrome is also inadequate as it appears to not have considered the Veteran's lay evidence of pain during and since service.  Instead, the examiner's rationale relied on the absence of medical documentation of complaints or a diagnosis of a wrist disability ("insufficient medical records in the Veteran's [claims file]") to opine that the bilateral wrist disability was not likely related to service.  In a February 2018 statement, the Veteran asserted that she simply endured pain in her wrists during and after service.  

In short, addendum medical opinions are necessary before the Board can decide the claims.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should associate with the claims file all VA records of evaluation and treatment (excluding compensation examinations) of the Veteran for the claimed disabilities since February 2017.  

2.  The AOJ should obtain an addendum advisory medical opinion by the gynecologist who authored the March 2017 opinion (or if unavailable, another appropriate physician other than the Veteran's October 2014 and September 2015 examiner) regarding the nature and likely etiology of the disability for which she underwent a hysterectomy in August 2009.  If an examination is necessary, it should be arranged.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a disability manifested by an irregular menstrual cycle; that presumption is rebuttable only by clear and unmistakable evidence, and if rebutted, the Veteran is then entitled to a further presumption - that of aggravation of the disability during service - which is also rebuttable only by clear and unmistakable evidence.]  

Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a).  Is there any evidence in the record that renders it indisputable (clear and unmistakable) from a medical standpoint that a gynecological disability that required the Veteran's hysterectomy pre-existed her service?  [In response to this question do not use the equipoise standard of at least as likely as not (a 50 percent or greater probability) as it would render the opinion inadequate.]

(b).  If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable (clear and unmistakable) from a medical standpoint that the pre-existing gynecological disability was not aggravated during service, or that any increase in severity during service was due to natural progression.  If increase in severity in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.  [In response to this question do not use the equipoise standard of at least as likely as not (a 50 percent or greater probability), as it would render the opinion inadequate.]

(c).  If a gynecological problem that necessitated the Veteran's hysterectomy did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability), that such problem was incurred in service?  If not, please identify the etiological factors for the problem requiring a hysterectomy considered more likely.   

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

3.  Thereafter, the AOJ should review the record and readjudicate the claim of service connection for residuals of a hysterectomy (deferring adjudication of the remaining claims pending further development ordered below).  

4.  Thereafter, the AOJ should obtain an addendum medical opinion by the examiner who evaluated the Veteran in November 2017 (or if unavailable, another appropriate physician) to ascertain the nature and likely etiology of the disability underlying the Veteran's hair loss/balding and hair growth on the chin (diagnosed as alopecia and hirsutism).  If another examination is necessary, it should be arranged.  The examiner must be advised of which of the Veteran's disabilities are service connected (including PTSD with major depressive disorder, for which service connection was established in November 2015, and residuals of a hysterectomy if service connection is established pursuant to #3 above).  

The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following review of the record, the examiner is asked to opine with regard to each diagnosed disability (focal alopecia areata and hirsutism) whether it is at least as likely as not (a 50 percent or higher probability) that such disability is either related directly to the Veteran's experiences in service, or was caused or aggravated (the opinion must address aggravation) by a service-connected disability.  (For example, she has claimed that her hair loss and excessive facial hair growth are stress- and anxiety-related, and thus associated with her PTSD with major depressive disorder, currently rated 100 percent.  She has also claimed in a September 2014 statement that she has experienced these conditions since the announcement of war in August 1990; and in hearing testimony she has also stated she did not have hair growth on the chin until after her hysterectomy in 2009, whereupon the hair on her head also started falling out.)    

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner must include rationale with all opinions, with reference, as appropriate, to pertinent factual evidence.  The examiner is advised that the absence of documentation during or after service cannot be the only basis by which to reject a possible nexus to service (but providing a likely etiology, beyond any assertion that there was an absence of documentation of the disability in or after service would overcome this).  

5.  Thereafter, the AOJ should obtain an addendum medical opinion by the examiner who evaluated the Veteran in November 2017 (or if unavailable, another appropriate physician) to ascertain the nature and etiology of her bilateral wrist disability.  If another examination is necessary, it should be arranged.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  

Following review of the record, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed bilateral wrist tendinitis and bilateral carpal tunnel syndrome are related to an injury, disease, or event during service from March 1990 to March 1991, to include consideration of the Veteran's military occupational specialty (food service specialist) and her statements contending that her bilateral wrist disability was attributable to repetitive motion trauma from using large utensils to stir large pots in service.  

The examiner must include rationale with all opinions with reference, as appropriate, to pertinent evidence.  The examiner is advised that the absence of documentation during or after service cannot be the only basis by which to reject a possible nexus to service (but providing a likely etiology, beyond any assertion that there was an absence of documentation of the disability in or after service would overcome this).  

6.  After the development sought above is completed, the AOJ should review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).


